Citation Nr: 0738949	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  98-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis, to 
include as secondary to service-connected disability.

2. Entitlement to service connection for an immune system 
disorder, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for arthritis and an immune system disorder.

The veteran's claims were previously before the Board in 
August 2000 and May 2002 but were not addressed by the Board.  
In a February 2003 Order, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion for remand 
to allow the Board to address the issues on appeal.

In October 2003 and February 2006, the Board remanded these 
two issues for further development.  That additional 
development having been completed, these claims now return 
before the Board.

The Board points out that a Statement of the Case was issued 
in August 2007, as to the question of whether the veteran's 
claim for dependent benefits received on March 31, 2000, was 
timely filed, however, as a substantive appeal has yet to be 
received for that matter, it is not in appellate status at 
this time.


FINDINGS OF FACT

1.  Arthritis was first diagnosed many years after service; 
the preponderance of the evidence of record indicates that 
this disability is not related to service or to any service 
connected disability.

2.  An immune system disorder was first diagnosed many years 
after service; the preponderance of the evidence of record 
indicates that this disability is not related to service or 
to any service connected disability.


CONCLUSION OF LAW

1.  Arthritis was not incurred in or aggravated by active 
military service, and it is not proximately due to or the 
result of a service connected disability; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309. 3.310 (2007). 

2.  An immune system disorder was not incurred in or 
aggravated by active military service, and it is not 
proximately due to or the result of a service connected 
disability; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309. 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated August 2004, December 2004, and July 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
arthritis.  While the veteran currently has a diagnosis of 
arthritis, the evidence does not show that this diagnosis is 
either related to service, related to any service connected 
disability, or that it manifested within a year of the 
veteran's separation from service.

Reviewing the evidence of record, the Board notes that the 
veteran's service medical records, including a November 1957 
separation examination report, are negative for complaints 
of, or treatment for, arthritis, as are February 1983, July 
1989, and February 1997 reports of VA examination.  A private 
report from a medical imaging center, dated May 1994, also 
showed no evidence of arthritis.

A report of VA examination dated November 1994 showed no 
evidence of arthritis; the veteran indicated at that time 
that he had little or no arthritis.

VA outpatient treatment records dated from 2002 to present 
show that the veteran has been diagnosed with arthritis of 
the shoulders, hips, and knees.

A VA examination report of January 2005 indicated that the 
veteran had degenerative arthritis of both the shoulders and 
hips, as shown on X-ray.  The examiner indicated that he did 
not know of a relationship between the veteran's pulmonary 
problems and his arthritis.  The examiner noted that the 
veteran's problems with his shoulders started mildly in 1960, 
and increased in severity in the 1990s.  It was also stated 
that the veteran's hip problems only started a few years 
prior.  The examiner indicated that it would be purely 
speculative on his part to state that the veteran's arthritis 
was related to his pulmonary issues.  The examiner also 
indicated that the veteran's hypothyroidism was unrelated to 
his pulmonary issues.

A VA examination report of September 2005 indicated that the 
veteran's claim file was thoroughly reviewed, and the veteran 
was examined.  Diagnosis was degenerative arthritis of the 
shoulders and hips.  The examiner indicated that with respect 
to the degenerative arthritis of the shoulders and hips and 
the hypothyroidism, it was his opinion that these conditions 
were not due to or caused by the veteran's chronic bronchitis 
and chronic bronchiectasis, nor were these conditions in any 
way related to the veteran's chronic bronchitis and 
bronchiectasis.

A VA examination report of April 2006 indicated that the 
veteran's arthritic condition was primarily a degenerative 
arthritis of the shoulders and hips with "frozen" left 
shoulder secondary to his rotator cuff surgery.  The examiner 
indicated that it was therefore his opinion that the 
veteran's arthritis was not caused by or the result of the 
veteran's hypothyroidism, nor made materially worse by the 
veteran's hypothyroidism.

Therefore, a clear preponderance of the competent evidence of 
record shows that the veteran's arthritis did not begin until 
many years of service, and is not related to service or any 
service connected disability.

The veteran's statements that he believes his arthritis is 
connected to a service related disability are noted; however 
the Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a lay person therefore, the 
probative value of the veteran's testimony as to etiology of 
his arthritis is outweighed by the multiple medical opinions 
of record which do not link the veteran's arthritis to 
service, or any service related disability.

Thus, with no evidence having been presented to indicate that 
the veteran's arthritis manifested in service or for many 
years subsequent to service, and with the medical evidence of 
record indicating that the veteran's arthritis is not linked 
to service or any service connected disability, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this condition.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for an immune 
system disorder.  In this regard, the Board finds that, even 
giving the veteran the benefit of the doubt that he does have 
an immune system disorder, the evidence does not show that it 
is related to service, related to any service connected 
disability, or that it manifested within a year of the 
veteran's separation from service.

Reviewing the evidence of record, the veteran's service 
medical records, including a November 1957 separation 
examination report, are negative for complaints of, or 
treatment for, an immune disorder, as are February 1983, July 
1989, November 1994 and February 1997 reports of VA 
examination.

VA outpatient treatment records are negative for any 
complaints of, or treatment for, any immune system disorder.

VA examination report of January 2005 indicated that the 
veteran had no evidence of infectious disease.

In a September 2005 VA examination report, the examiner 
stated that, with respect to a chronic immune system 
disorder, he could not give an opinion without resorting to 
speculation.  However, in view of the veteran's history of 
allergic sinusitis, asthma, hypothyroidism, and a febrile 
reaction to iodine, it is most likely that the veteran does 
have some chronic immune system dysfunction.  However, the 
examiner indicated that in his opinion, this condition was 
not caused by, or made materially worse by, his bronchitis 
with bronchiectasis.

VA examination report of April 2006 indicated that the 
examiner stated, with respect to a chronic immune disorder, 
considering the veteran's history of allergic sinusitis, 
asthma, hypothyroidism, and febrile reaction to iodine, as 
well as his allergic reaction to wheat and dairy products, it 
is reasonable to assume that some element of a chronic immune 
disorder exists.  The examiner indicated however that it was 
his opinion that it was less likely than not that the chronic 
immune system disorder was caused by or secondary to his 
service connected hypothyroidism.

A letter from a private chiropractor indicated that he was 
treating the veteran for neck and low back pain, and that the 
veteran also had service connected bronchitis and 
bronchiectasis with hypothyroidism.  The chiropractor 
indicated that several maladies, including immune system 
disorders, were sequelae of hypothyroidism.

Resolving doubt in the veteran's favor, the evidence reflects 
that he has an immune system disorder.  However, the medical 
evidence of record as stated above does not show that this 
disorder was either incurred in service or is secondary to 
any service connected disability.  

The Board notes the private chiropractor's statement in which 
he indicated that immune system disorders are sequelae of 
hypothyroidism (for which the veteran is currently service 
connected); however, this chiropractor indicates that a 
number of maladies are related to thyroid dysfunction and 
does not specifically indicate that the veteran's immune 
system disorder is related to his hypothyroidism; nor does 
this chiropractor indicate that he is treating the veteran 
for an immune system disorder or hypothyroidism; for these 
reasons, the Board finds this statement to be of minimal 
probative value.  The VA etiology opinions on the other hand 
specifically addressed the veteran's circumstances, included 
an examination of the veteran and a thorough review of his 
history.  They specifically determined that the immune 
disorder was unrelated to the veteran's service-connected 
pulmonary and thyroid disorders.  

The veteran's statements that he believes his chronic immune 
system disorder is connected to a service related disability 
are noted; however, as noted above, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a lay 
person therefore, the probative value of the veteran's 
testimony as to etiology of his immune system disorder is 
outweighed by the multiple medical opinions of record which 
do not link the veteran's immune system disorder to service, 
or any service related disability.

Thus, with no evidence having been presented to indicate that 
the veteran's chronic immune system disorder manifested in 
service or for many years subsequent to service, and with the 
medical evidence of record indicating that the veteran's 
immune system disorder is not linked to service or any 
service connected disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for arthritis, to include 
as secondary to service-connected disability, is denied.

Entitlement to service connection for an immune system 
disorder, to include as secondary to service-connected 
disability, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


